 


110 HR 7270 IH: Temporary Increase in FDIC and Credit Union Insurance Act of 2008
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7270 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2008 
Mr. Smith of New Jersey (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide for a temporary increase in the maximum insured amount limitation for deposit insurance and credit union share insurance to $250,000, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Temporary Increase in FDIC and Credit Union Insurance Act of 2008.
2.Temporary increase in deposit and share insurance coverage 
(a)Federal Deposit Insurance Act; temporary increase in deposit insurance 
(1)Increased amountEffective only during the period beginning on the date of enactment of this Act and ending on December 31, 2009, section 11(a)(1)(E) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)(E)) shall apply with $250,000 substituted for $100,000. 
(2)Temporary increase not to be considered for setting assessmentsThe temporary increase in the standard maximum deposit insurance amount made under paragraph (1) shall not be taken into account by the Board of Directors of the Federal Deposit Insurance Corporation for purposes of setting assessments under section 7(b)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1817(b)(2)). 
(3)Borrowing limits temporarily liftedDuring the period beginning on the date of enactment of this Act and ending on December 31, 2009, the Board of Directors of the Federal Deposit Insurance Corporation may request from the Secretary, and the Secretary shall approve, a loan or loans in an amount or amounts necessary to carry out this subsection, without regard to the limitations on such borrowing under section 14(a) and 15(c) of the Federal Deposit Insurance Act (12 U.S.C. 1824(a), 1825(c)). 
(b)Federal Credit Union Act; temporary increase in share insurance 
(1)Increased amountEffective only during the period beginning on the date of enactment of this Act and ending on December 31, 2009, section 207(k)(5) of the Federal Credit Union Act (12 U.S.C. 1787(k)(5)) shall apply with $250,000 substituted for $100,000. 
(2)Temporary increase not to be considered for setting insurance premium chargesThe temporary increase in the standard maximum share insurance amount made under paragraph (1) shall not be taken into account by the National Credit Union Administration Board for purposes of setting insurance premium charges under section 202(c)(2) of the Federal Credit Union Act (12 U.S.C. 1782(c)(2)). 
(3)Borrowing limits temporarily liftedDuring the period beginning on the date of enactment of this Act and ending on December 31, 2009, the National Credit Union Administration Board may request from the Secretary, and the Secretary shall approve, a loan or loans in an amount or amounts necessary to carry out this subsection, without regard to the limitations on such borrowing under section 203(d)(1) of the Federal Credit Union Act (12 U.S.C. 1783(d)(1)). 
(c)Not for use in inflation adjustmentsThe temporary increase in the standard maximum deposit insurance amount made under this section shall not be used to make any inflation adjustment under section 11(a)(1)(F) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)(F)) for purposes of that Act or the Federal Credit Union Act.  
 
